UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6164


KENNETH WILLIAM RAY, II,

                Plaintiff - Appellant,

          v.

JOE DRIVER, Rec Officer; HAROLD           BOYLES;   MICHELLE   T.
FUSEYAMORE, Regional Counsel,

                Defendants – Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00009-JPB-JSK)


Submitted:   May 26, 2011                    Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Kenneth William Ray, II, Appellant Pro Se.     Alan McGonigal,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth William Ray, II, seeks to appeal the district

court’s    order    adopting    the     magistrate     judge’s       report    and

recommendation, granting Appellees’ motion for summary judgment,

and   dismissing    Ray’s   complaint.        The    notice    of    appeal    was

received in the district court shortly after expiration of the

appeal    period.     Because    Ray   is   incarcerated,      the    notice     is

considered filed as of the date it was properly delivered to

prison officials for mailing to the court.                    Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).                 The record does

not   reveal   when   Ray   gave      the   notice   of   appeal      to    prison

officials for mailing.         Accordingly, we remand the case for the

limited purpose of allowing the district court to obtain this

information from the parties and to determine whether the filing

was timely under Fed. R. App. P. 4(c)(1) and                  Houston v. Lack.

The record, as supplemented, will then be returned to this court

for further consideration.



                                                                           REMANDED




                                        2